
	

113 HCON 118 IH: Expressing the sense of Congress that health workers deserve our profound gratitude and respect for their commitments and sacrifices in addressing the Ebola epidemic in West Africa.
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Mr. Cicilline (for himself, Ms. Bass, Mr. Engel, Mr. McDermott, Ms. McCollum, Mr. Meeks, Ms. Frankel of Florida, Mr. Kinzinger of Illinois, Mr. Kennedy, Mr. Lowenthal, Mr. Grijalva, Ms. Lee of California, and Mr. Levin) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that health workers deserve our profound gratitude and respect for
			 their commitments and sacrifices in addressing the Ebola epidemic in West
			 Africa.
	
	
		Whereas the current Ebola epidemic in Guinea, Liberia, and Sierra Leone is the first Ebola outbreak
			 in West Africa and by far the largest Ebola outbreak ever;
		Whereas the Ebola Virus Disease is a severe acute viral illness that has symptoms that are also
			 common to other viruses, such as fever, muscle pain, and intestinal
			 problems, making it difficult to properly identify;
		Whereas Ebola outbreaks are characterized by human-to-human transmission of the virus through
			 direct contact with blood, body fluids, and tissues of infected people
			 such as through needle sticks, unprotected care of infected individuals,
			 and unsafe funeral preparation or burial ceremonies;
		Whereas Ebola outbreaks historically have a case fatality rate of up to 90 percent;
		Whereas there is currently no licensed vaccine for Ebola or treatment for Ebola other than
			 supportive care;
		Whereas according to the World Health Organization, as of November 12, 2014, Guinea, Liberia, and
			 Sierra Leone have reported 14,098 suspected, probable, and confirmed cases
			 since December 2013;
		Whereas the U.S. Centers for Disease Control and Prevention (CDC) estimates that for every case
			 reported an additional 1.5 cases are not recorded;
		Whereas second order impacts of the Ebola outbreak are threatening local public health systems,
			 economic and food security, and political stability;
		Whereas the Ebola virus threatens to destabilize the nascent political systems in affected
			 countries and disrupt the free flow of people and goods in a globalized
			 world economy;
		Whereas the United States cannot truly protect itself from the Ebola crisis without ending the
			 outbreak in West Africa;
		Whereas the United States has addressed the crisis by disbursing over $414,000,000 to date,
			 deploying a Disaster Assistance Response Team (DART) to coordinate the
			 United States Government response in West Africa, sending United States
			 military and broader uniformed services to support logistics, training,
			 and engineering;
		Whereas the Continuing Appropriations Resolution, 2015 included $88,000,000 to support the
			 international response to the outbreak and to invest in the research and
			 development of Ebola vaccines and treatments;
		Whereas at the time of the initial outbreak many health workers in West Africa did not have proper
			 training or experience to recognize, diagnose, and care for Ebola patients
			 and prevent transmission;
		Whereas the United States is helping to train health workers from member states of the African
			 Union to directly respond to medical needs in Guinea, Liberia, and Sierra
			 Leone, but more trained workers are still needed;
		Whereas nongovernmental organizations such as Doctors Without Borders (MSF), the International
			 Federation of Red Cross and Red Crescent Societies, American Jewish World
			 Service, International Medical Corps, International Rescue Committee,
			 Partners in Health, Samaritan’s Purse, Global Communities, and many more
			 are responding to the crisis;
		Whereas the United States Agency for International Development (USAID) and the Center for
			 International Disaster Information operate a database for medical
			 professionals in the United States who are willing to go overseas to fight
			 Ebola;
		Whereas, as of November 10, 2014, USAID has received nearly 4,800 self-nominated, non-vetted
			 volunteers through the usaid.gov online registration portal for health
			 care volunteers and passing these contacts to interested aid organizations
			 working in the region for vetting, possible selection, and training;
		Whereas MSF has said what is needed most to fight the epidemic in West Africa is not cash
			 contributions, but rather additional health workers;
		Whereas according to the World Health Organization, over 540 health workers in West Africa,
			 including several United States citizens, have been infected in the
			 current outbreak and over 310 have died;
		Whereas 2 nurses contracted Ebola while treating a patient in the United States, and have since
			 recovered; and
		Whereas the United States Government, in cooperation with international partners, must do
			 everything possible to protect health workers who may come into contact
			 with Ebola, such as by procuring additional units of personal protective
			 equipment (PPE) and investing in research and development of better
			 methods of protection: Now, therefore, be it
	
		That Congress—
			(1)recognizes and honors the commitment, courage, and sacrifices made by medical professionals,
			 national and community health care workers, government officials, military
			 personnel, nongovernmental organizations, members of civil society, faith
			 leaders, and volunteers engaged in the effort to combat and contain the
			 Ebola Virus Disease, thereby saving countless lives;
			(2)calls on research and development groups and medical device companies to develop better ways to
			 protect health workers from Ebola infection;
			(3)remains committed to mobilizing the resources and personnel necessary to help fight the spread of
			 this disease to save lives and to protect the national security and global
			 health interests of the United States;
			(4)calls on the international community to increase its commitments of resources, services, and
			 personnel to assist affected nations in addressing the current epidemic;
			 and
			(5)recognizes the need to address long-term solutions to the Ebola epidemic, including by helping to
			 build resilient public health systems.
			
